DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Neil Slifkin on 3/4/21.

The application has been amended as follows: 

Amend claim 1 as follows:
Change “said intake port” to –the intake port—in line 8
	Change “said exhaust port” to –the exhaust port—in line 9
	Change “said ventilation unit” to –the ventilation unit—in line 15

	Amend claim 3 as follows:
	Change “said ventilation unit and said controller” to –the ventilation unit and the controller—

Amend claim 10 as follows:
	Change “said controller” to –the controller—
	
	Amend claim 15 as follows:
	Change “said intake port” to –the intake port—in line 8
	Change “said exhaust port” to –the exhaust port—in line 9
	Change “said ventilation unit” to –the ventilation unit—in line 15
Change “said hood ventilation unit” to – the ventilation unit—in line 15
	Change “said arc flash hood” to –the arc flash hood—

	Amend claim 17 as follows:	
	Change “said ventilation unit and said controller” to –the ventilation unit and the controller—

	Amend claim 20 as follows:
	Change “said mechanical device” to –the mechanical device—

	Amend claim 25 as follows:
	Change “said sensor and controller” to –the sensor and the controller—
	
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an arc flash hood with a device which has a thermal fuse attached to an outer surface of the housing wherein the thermal 
The closest prior art is reference is De Jesus (US 2017/0259089) and Enyedy (US 2016/0297025). 
The prior art references both teach a sensor which communicates with a controller to control operation of the device based on detection of an arc flash. However, in both references when an arc flash (or poor air quality due to arc flashes) is detected the controller operates to increase fan speed. The examiner agrees with Applicant’s arguments on pages 7-8 of the remarks filed on 2/12/21 that it would not be obvious to modify either of the prior art references to include the thermal fuse to permanently sever the circuit to the ventilation unit as claimed since the prior art teaches increasing fan speed instead. 
Therefore, since none of the prior art teaches all of the functional and structural limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785